                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JEREMIAH CLINE,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-21-416-SLP
                                                  )
DARPA, et al.,                                    )
                                                  )
       Defendant.                                 )

                                        ORDER

       Before the Court is the Report and Recommendation (R&R) [Doc. No. 8] of United

States Magistrate Judge Gary M. Purcell.         Judge Purcell recommends dismissal of

Plaintiff’s Complaint pursuant to 28 U.S.C. §§ 1915A(a) and 1915(e)(2)(B).

       Plaintiff alleges that he is a “civilly committed detainee” and purports to bring an

action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971). Compl., Sections I and II. Plaintiff alleges he is subject to torture from

“antigravity aircraft” and “artificial intelligence brain mapping thru a program.” Id.,

Claims I and II.

       Judge Purcell advised Plaintiff that any objections to the R&R were due by June 24,

2021 and that a failure to timely object would waive appellate review of the recommended

ruling. Plaintiff has failed to timely file any objections to the R&R or request an extension

of time within which to do so. Plaintiff has filed three “letters” to Judge Purcell, see Doc.

Nos. 9-11]. Even if the Court were to construe the letters as an objection to the R&R, they

fail to provide any adequate basis upon which to challenge the findings of Judge Purcell.
       Upon review, the Court agrees with Judge Purcell that dismissal of the Complaint

is proper. “A complaint is frivolous under § 1915 when ‘it lacks an arguable basis either

in law or fact.’” Tucker v. United States Court of Appeals for Tenth Circuit, 815 F. App’x

292, 293 (10th Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)).

Plaintiff’s allegations are devoid of any reference to the applicable law upon which his

claims are brought. And Plaintiff’s factual allegations are frivolous and otherwise wholly

insufficient to support any plausible claims for relief.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 8]

is ADOPTED and the Complaint is DISMISSED WITHOUT PREJUDICE. A separate

judgment of dismissal shall be entered contemporaneously with this Order.

       IT IS SO ORDERED this 8th day of July, 2021.




                                              2
